Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 10, “tying shoes” must read --said tying shoes--. 
Claim 13, line 53, “tying shoes” must read --said tying shoes--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “said motors” in line 21.  There is insufficient antecedent basis for this limitation in the claim. Because “motors” is not earlier recited in the claim. Claim 1 also recites the limitation “said actuator” in line 21. There is also insufficient antecedent basis for this limitation in the claim. Because “actuator” is not earlier recited in the claim.
Claim 6 recites the limitation “an actuator” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 6 depends on claim 1 and “actuator” is earlier recited in claim 1. It is not clear if they are the same or different. For the purpose of this examination they are interpreted to be the same and “an actuator” is interpreted to be --the actuator--.
Claim 7 recites the limitation “a pair of motors” in line 5.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 depends on claim 1 and “motors” is earlier recited in claim 1. It is not clear if they are the same or different. For the purpose of this examination they are interpreted to be the same and “motors” in claim 1 is interpreted to be --a pair of motors-- and “a pair of motors” in claim 7 is interpreted to be --the pair of motors--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US Publication No. 2007/0289064) hereinafter Martin in view of Brenner (US Publication No. 2008/0086820.
Claim 1 recites a shoe tying support assembly that is used for a physically limited user’s foot placed thereon when the physically limited user is putting on and tying shoes. More limiting the features and relationship between the assembly and the user mount to mere components associated with the intended use of the recited device.  See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. See also MPEP § 2112 - MPEP § 2112.02.  Thus, the prior art only needs to teach the recited components of the assembly.Figs. 5-7A and 35 of Martin shows a lifting assembly comprising: a frame (base frame 32) being positionable on a floor; a scissor lift (scissor-type lift assembly 34; see par. 0056) being movably coupled to said frame (par. 0056), said scissor lift being actuatable between a lifted position and a lowered position (par. 0056: lift assembly 34 can be raised and lowered); a platform (lift frame 218) being positioned on said scissor lift, said platform being spaced upwardly from said frame when said scissor lift is actuated into said lifted position (see Figs. 5-7; par. 0015) wherein said platform is configured to have a user's foot positioned thereon for assisting with tying shoes (as shown in Fig. 35, platform comprises back support 532, head rest 304 and leg rest 284; adjusting positions of parts of platform assists physically limited user to tie shoes …), said platform being positioned adjacent to said frame when said scissor lift is actuated into said lowered position (Fig. 7A; par. 0016); a tilting unit being coupled between said scissor lift and said platform (electric actuator 272; par. 0078; Fig. 7), said tilting unit tilting said platform at a selectable angle of deflection from a horizontal plane (par. 0078; Fig. 7); wherein said tilting unit is configured to enhance comfort for the user to position the user's foot on said platform (as shown in Fig. 35, platform comprises back support 532, head rest 304 and leg rest 284; adjusting positions of parts of platform brings about ; a pair of handles (par. 0094; handles 534; Fig. 35), each of said handles being coupled to and extending upwardly from said frame, each of said handles being positioned on opposite sides of said platform (see handles 534 in Fig. 35); a control circuit (par. 0101: control circuit comprises at least the handheld control 600, switch 606, various sensors and limit switches, terminals and outlets) being coupled to said frame (par. 0101), said control circuit having each of motors and an actuator (actuator 244 which includes a motor and an extensible rod 249A; par. 0071: the actuators shown herein are electric linear actuators that are driven by an electric motor) being electrically coupled thereto; and a handheld control being in wired communication with said scissor lift and said tilting unit (par. 0101: a physician, dentist or other attendant can control all of the actuators and the connector assembly 50 by utilizing either the handheld control 600 or the foot actuated control 602), said handheld control actuating said scissor lift to a selected point between said lifted position and said lowered position wherein said platform is configured to be positioned at a comfortable elevation for the user, said handheld control (600) actuating said tilting unit to tilt said platform to the selected angle of deflection; assembly of Martin can be used for wearing and tying shoes of a physically limited user (this is an intended use of the assembly and assembly of Martin has the claimed structure to do this intended use of the preamble of the claim); but Martin does not teach the control (handheld control) being wireless.
 Brenner teaches a leg elevation device having a remote device 215 and a control box 220 and a receiver to actuate the platform (see par. 0049-0051) with operating range of 20 feet, versus a wired control with operating range of 3 to 7 feet.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of lifting system of Brenner in lifting system of Martin and use a remote control for operating the system of Martin. Doing so would increase operating range of the control.
Regarding claim 2, Martin teaches (see annotated Figs. 5, 7 and 15 below) said frame (base frame 32) includes a pair of first members each extending between a pair of second members, said second members being spaced apart from each other such that said frame defines a rectangle, each of said first and second members having a top surface, a bottom surface and an outwardly facing surface, said bottom surface of each of said first and second members resting on the floor when said frame is positioned on the floor.

    PNG
    media_image1.png
    1652
    951
    media_image1.png
    Greyscale

Regarding claim 3, Martin teaches (see annotated Figs. 5, 7 and 15 above) said scissor lift comprises a pair of first arms, each of said first arms having a first end and a second end, said first end of each of said arms being hingedly coupled (at 106A) to said top surface of a respective one of said first members of said frame, said second end of each of said first arms being open (see Fig. 15 which shows second end of 220, 222 sliding inside C-shaped guide rails 224), said second end of each of said first arms being spaced upwardly from said frame when said scissor lift is actuated into said lifted position (see Figs. 15, 5-7), said second end of each of said first arms being positioned adjacent to said frame when said scissor lift is actuated into said lowered position (see Fig. 7A).
Regarding claim 4, Martin teaches (see annotated Figs. 5 and 7 above) said scissor lift comprises a pair of second arms, each of said second arms having a primary end and a secondary end, each of said second arms being pivotally coupled to a respective one of said first arms at a pivot point (A) being centrally positioned relative to each of said first and second arms, said secondary end of each of said second arms being spaced upwardly from said frame when said scissor lift is actuated into said lifted position (see Figs. 15, 5-7), said secondary end of each of said second arms being positioned adjacent to said frame when said scissor lift is actuated into said lowered position (see Fig. 7A).
Regarding claim 5, Martin teaches (see annotated Figs. 5 and 7 above) said scissor lift includes a pair of second arm rollers (rollers 204) , each of said second arm rollers being coupled to said primary end of a respective one of said second arms, each of said second arm rollers rollably engaging said top surface of a respective one of said second members of said frame (and slide inside guide channels 122), each of said second arm rollers travelling toward a respective one of said first members of said frame when said scissor lift is actuated into said lowered position (see Fig. 7A), each of said second arm rollers travelling toward a center of said second members of said frame when said scissor lift is actuated into said lifted position (see Figs. 15, 5-7).
Regarding claim 6, Martin teaches (see annotated Figs. 5 and 7 above) said actuator (actuator 244 which includes a motor and an extensible rod 249A; par. 0071: the actuators shown herein are electric linear actuators that are driven by an electric motor) of the scissor lift being coupled between said frame and said pivot point, said actuator lengthening when said actuator is actuated to lift thereby spacing said pivot point upwardly from said frame (see Figs. 15, 5-7), said actuator shortening when said actuator is actuated to lower thereby positioning said pivot point adjacent to said frame (see Fig. 7A).
Regarding claim 9, Fig. 35 of Martin shows how handles are connected to the frame of Figs. 5-7 via left and right side shelves.
Regarding claim 10, Martin teaches a power supply being coupled to said frame (electricity connected to the device), said power supply being electrically coupled to said control circuit; but as stated earlier in rejection of claim 1 above, Martin does not teach the control (handheld control) being wireless (remote control) and therefore does not have a receiver and does not have a rechargeable battery.
Brenner teaches a leg elevation device having a remote device 215 and a control box 220 and a receiver to receive the signal transmitted from the remote device 215 and to actuate the platform (see par. 0049-0051) with operating range of 20 feet, versus a wired control with operating range of 3 to 7 feet. Brenner further teaches the electric motor 120 can be a motor powered by at least one rechargeable battery. In some embodiments, a charger can be included with the leg elevating device 100, such that the charger can be releasably coupled to the leg elevating device 100 to charge the rechargeable battery (par. 0040). 
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of lifting system of Brenner in lifting system of Martin and use a remote control and a receiver on the frame to receive signals from the remote control for operating the system of Martin. Doing so would increase operating range of the control. It would have also been obvious to one having ordinary skill in the art before effective filing date of the 
Regarding claim 11, as stated earlier in rejection of claim 1 above, Martin does not teach the control (handheld control) being wireless (remote control) and therefore does not have transmitter and circuit inside the remote control.
Lifting device of Brenner has remote control 215 with a transmitter inside and related circuits (par. 0050), the transmitter being in contact with receiver of the frame (par. 0051 and claim 10).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of lifting system of Brenner in lifting system of Martin and use a remote control having circuit and transmitter inside and a receiver on the frame to receive signals from the remote control for operating the system of Martin. Doing so would increase operating range of the control.
Regarding claim 12, Martin in par. 0101 teaches control all of the actuators and the connector assembly 50 by utilizing either the handheld control 600 or the foot actuated control 602, and Fig. 3 shows such handheld control with eight buttons for controlling up and down and tilting operations. But as stated earlier in rejection of claim 1 above, Martin does not teach the control (handheld control) being wireless (remote control).
Brenner teaches a leg elevation device having a remote device 215 and a control box 220 and a receiver to actuate the platform (see par. 0049-0051) with operating range of 20 feet, versus a wired control with operating range of 3 to 7 feet.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of lifting system of Brenner in lifting system of Martin and use a remote control for operating the system of Martin. Doing so would increase operating range of the control.
Allowable Subject Matter
Claim 13 is allowed.
Claim 13 is allowed for disclosing the tilting unit comprising motors and screw and rollers on second ends of respective first arms; “a pair of screws, each of said screws being inserted into said second end of a respective one of said first arms of said scissor lift, each of said screws having a distal end with respect to said respective first arm; a pair of motors, each of said motors being coupled to a respective one of said screws, each of said motors rotating in a first direction or a second direction when said motors are turned on, each of said screws screwing outwardly from said respective first arm when said motors rotate in said first direction, each of said screws screwing inwardly on said respective first arm when said motors rotate in said second direction; and a pair of tilt rollers, each of said tilt rollers being coupled to said distal end of a respective one of said screws, each of said tilt rollers rollably engaging a respective one of said tracks on said platform for tilting said platform when said motors rotate said screws”. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by any of the prior art in record.
The closest prior art to the claimed invention of claim 13 are Martin, Hruschaka et al. (US Publication No. 2015/0328068), C. F. Hamer (US Patent No. 2,637,449), Roit et al. (US Publication No. 2001/0020304) and Stevens (US Patent No. 5,400,720). But these references do not show a scissor jack with motor screw mechanisms being inserted into second ends of respective first arms and include all limitations of the claim.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable for disclosing the tilting unit comprising motors and screw and rollers on second ends of respective first arms; “a pair of screws, each of said screws being inserted into said second end of a respective one of said first arms of said scissor lift, each of said screws having a distal end with respect to said respective first arm; a pair of motors, each of said motors being coupled to a respective one of said screws, each of said motors rotating in a first direction or a second direction when said motors are turned on, each of said screws screwing outwardly from said respective first arm when said motors rotate in said first direction, each of said screws screwing inwardly on said respective first arm when said motors rotate in said second direction”. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by any of the prior art in record.
The closest prior art listed above do not show a scissor jack with motor screw mechanisms being inserted into second ends of respective first arms and include all limitations of the claim.
Claim 8 would be allowable due to dependency on allowable claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MAHDI H NEJAD/Examiner, Art Unit 3723